      Case
       Case2:18-cr-00465-SMB
             1:19-cv-09236 Document
                              Document
                                    1-4722 Filed
                                             Filed10/06/19
                                                   05/16/18 Page
                                                             Page1 1ofof2525



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                     No. CR-18-00465-PHX-DJH
10                Plaintiff,                              PRELIMINARY ORDER OF
                                                               FORFEITURE
11   v.
12   Backpage.com LLC, et al.,
13                Defendants.
14
15
16         Upon consideration of the Stipulation for Entry of Preliminary Order of Forfeiture
17   (Doc. 21) filed by the plaintiff, United States of America, and the defendants,
18   Backpage.com, LLC, Website Technologies, LLC, Posting Solutions LLC, Amstel River
19   Holdings, LLC, Ad Tech BV, and UGC Tech Group CV (“defendants”), pursuant to the
20   information, each defendant’s guilty plea to said information, and Rule 32.2(b), Federal
21   Rules of Criminal Procedure, and good cause appearing, the Court ORDERS as follows:
22         Any and all of each defendant’s rights, title, and interest in and to the following
23   property (the “Forfeited Property”) is hereby forfeited to the United States on the ground
24   that it represents or is traceable to proceeds of the underlying violation of conviction.
25   Consistent with the express agreement of the parties, this Order is final as to each
26   defendant upon entry.
27         IT IS FURTHER ORDERED the Forfeited Property includes the following:
28   …
      Case
       Case2:18-cr-00465-SMB
             1:19-cv-09236 Document
                              Document
                                    1-4722 Filed
                                             Filed10/06/19
                                                   05/16/18 Page
                                                             Page2 2ofof2525




 1   A.    U.S. Bank Accounts
 2         1.    Any and all bank funds, securities, or other assets on deposit or seized from
 3               account number x7188 held at Prosperity Bank. (The account is held in the
 4               name of Posting Solutions LLC and the estimated value is $3,100,000.)
 5         2.    Any and all bank funds, securities, or other assets on deposit or seized from
 6               account number x4155 at JP Morgan Chase that were previously transferred
 7               into that account by the bail bonds service of Carl Ferrer. (The estimated
 8               value is $500,000.)
 9         3.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
10               address -6Lix5 that were previously transferred into that account from the
11               bitcoin wallet address –CSRd8. (The estimated number of bitcoin is 405.)
12         4.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
13               address -6Lix5 that were previously transferred into that account from the
14               bitcoin wallet address -9aRkE. (The estimated number of bitcoin is 200.)
15         5.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
16               address -6Lix5 that were previously transferred into that account from
17               Coinapault. (The estimated number of bitcoin is 7.)
18         6.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet -
19               6Lix5 that were previously transferred into that account from GoCoin.
20               (The estimated number of bitcoin is 412.)
21         7.    Any and all bitcoin or other assets on deposit or seized from bitcoin wallet
22               address -6Lix5 that were previously transferred into that account from
23               Mobile Currency. (The estimated number of bitcoin is 173.)
24         8.    Any and all litecoin or other assets on deposit or seized from litecoin wallet
25               address -goaeV that were previously transferred into that wallet from the
26               Nano Ledger S. (The estimated number of litecoin is 16,311.)
27         9.    Any and all bitcoin cash or other assets on deposit or seized from bitcoin
28               cash wallet address –t8v7e that were previously transferred into that


                                              -2-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                            Filed10/06/19
                                                  05/16/18 Page
                                                            Page3 3ofof2525




 1              account from the Nano Ledger S. (The estimated amount of bitcoin cash is
 2              2,673.)
 3        10.   Any and all bank funds, securities, or other assets on deposit or seized from
 4              account number x4155 at JP Morgan Chase that were previously transferred
 5              into that account from an Ad Tech BV account (x2071) held in the
 6              Netherlands. (The estimated value is $106,998.41.)
 7        11.   Any and all bank funds, securities, or other assets on deposit or seized from
 8              account number x4155 at JP Morgan Chase that were previously transferred
 9              into that account from a Payment Solutions BV account (x7684) held in the
10              Netherlands. (The estimated value is $700,000.)
11        12.   Any and all bank funds, securities, or other assets on deposit or seized from
12              account number x6886 held at Crypto Capital. (The account is held in the
13              name of Website Technologies and the estimated value is $52,722.87.)
14        13.   Any and all bank funds, securities, or other assets on deposit or seized from
15              account number x1124 held at Crypto Capital. (The account is held in the
16              name of Ad Tech BV and the estimated value is $41,994.24.)
17        14.   Any and all bank funds, securities, or other assets on deposit or seized from
18              account number x1933 held at Crypto Capital. (The account is held in the
19              name of Ad Tech BV and the estimated value is $129,000.)
20        15.   Any and all bank funds, securities, cryptocurrency, or other assets on
21              deposit or seized from an account held at Kraken in the name of Ad Tech
22              BV. (The estimated value is $236,742.03.)
23        16.   Any and all bank funds, securities, or other assets on deposit or seized from
24              account number x4155 at JP Morgan Chase that were previously transferred
25              into that account by Crypto Capital account of Ad Tech BV.              (The
26              estimated value is $50,000.)
27        17.   Any and all bank funds, securities, or other assets on deposit or seized from
28              account number x4155 at JP Morgan Chase that were previously transferred


                                               -3-
      Case
       Case2:18-cr-00465-SMB
             1:19-cv-09236 Document
                              Document
                                    1-4722 Filed
                                             Filed10/06/19
                                                   05/16/18 Page
                                                             Page4 4ofof2525




 1               into that account by Crypto Capital account of Website Technologies. (The
 2               estimated value is $42,500.)
 3         18.   Any and all bank funds, securities, or other assets on deposit or seized from
 4               account number x4155 at JP Morgan Chase that were previously or will be
 5               transferred into that account by Paul Hastings LLP on behalf of Website
 6               Technologies, LLC. (The estimated value is $248,970.)
 7   B.    Foreign Bank Accounts
 8         1.    Any and all bank funds, securities, or other assets on deposit or seized from
 9               account number x5803 held at Fio Banka (Czech Republic). (The account
10               is held in the name of Ad Tech BV and the estimated value is $1,228.76.)
11         2.    Any and all bank funds, securities, or other assets on deposit or seized from
12               account number x5801 held at Fio Banka (Czech Republic). (The account
13               is held in the name of Ad Tech BV and the estimated value is $18,610.10.)
14         3.    Any and all bank funds, securities, or other assets on deposit or seized from
15               account number x5805 held at Fio Banka (Czech Republic). (The account
16               is held in the name of Ad Tech BV and the estimated value is $3,738.45.)
17         4.    Any and all bank funds, securities, or other assets on deposit or seized from
18               account number x4198 held at Fio Banka (Czech Republic). (The account
19               is held in the name of Protecctio s.r.o. and the estimated value is
20               $112,880.49.)
21         5.    Any and all bank funds, securities, or other assets on deposit or seized from
22               account number x4194 held at Fio Banka (Czech Republic). (The account
23               is held in the name of Protecctio s.r.o. and the estimated value is
24               $3,803,097.22.)
25         6.    Any and all bank funds, securities, or other assets on deposit or seized from
26               account number x4196 held at Fio Banka (Czech Republic). (The account
27               is held in the name of Protecctio s.r.o. and the estimated value is
28               $4,902.90.)


                                                -4-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                            Filed10/06/19
                                                  05/16/18 Page
                                                            Page5 5ofof2525




 1        7.    Any and all bank funds, securities, or other assets on deposit or seized from
 2              account number x2226 held at Fio Banka (Czech Republic). (The account
 3              is held in the name of Gold Leaf s.r.o. and the estimated value is
 4              $1,425,902.33.)
 5        8.    Any and all bank funds, securities, or other assets on deposit or seized from
 6              account number x2231 held at Fio Banka (Czech Republic). (The account
 7              is held in the name of Gold Leaf s.r.o. and the estimated value is
 8              $104,062.02.)
 9        9.    Any and all bank funds, securities, or other assets on deposit or seized from
10              account number x2230 held at Fio Banka (Czech Republic). (The account
11              is held in the name of Gold Leaf s.r.o. and the estimated value is
12              $504,972.87.)
13        10.   Any and all bank funds, securities, or other assets on deposit or seized from
14              account number x8083 held at Fio Banka (Czech Republic). (The account
15              is held in the name of Varicok Company s.r.o. and the estimated value is
16              $440,467.75.)
17        11.   Any and all bank funds, securities, or other assets on deposit or seized from
18              account number x8086 held at Fio Banka (Czech Republic). (The account
19              is held in the name of Varicok Company s.r.o. and the estimated value is
20              $29,287.55.)
21        12.   Any and all bank funds, securities, or other assets on deposit or seized from
22              account number x8080 held at Fio Banka (Czech Republic). (The account
23              is held in the name of Varicok Company s.r.o. and the estimated value is
24              $280,692.50.)
25        13.   Any and all bank funds, securities, or other assets on deposit or seized from
26              account number LI090x held at AS LHV Pank (Estonia). (The account is
27              held in the name of Olist O.U. and the estimated value is $1,725,000.)
28


                                             -5-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                            Filed10/06/19
                                                  05/16/18 Page
                                                            Page6 6ofof2525




 1        14.   Any and all bank funds, securities, or other assets on deposit or seized from
 2              account number LI090x held at Bank Frick (Liechtenstein). (The account
 3              is held in the name of Ad Tech BV and the estimated value is $8,292.87.)
 4        15.   Any and all bank funds, securities, or other assets on deposit or seized from
 5              account number LI300x held at Bank Frick (Liechtenstein). (The account
 6              is held in the name of Ad Tech BV and the estimated value is
 7              $2,601,164.44.)
 8        16.   Any and all bank funds, securities, or other assets on deposit or seized from
 9              account number LI740x held at Bank Frick (Liechtenstein). (The account
10              is held in the name of Ad Tech BV and the estimated value is
11              $1,533,820.07.)
12        17.   Any and all bank funds, securities, or other assets on deposit or seized from
13              account number LI900x held at Bank Frick (Liechtenstein). (The account
14              is held in the name of Ad Tech BV and the estimated value is $1,598,027.)
15        18.   Any and all bank funds, securities, or other assets on deposit or seized from
16              account number x7664 held at Knab Bank (Netherlands). (The account is
17              held in the name of Procop Services BV and the estimated value is
18              $2,700,000.)
19        19.   Any and all bank funds, securities, or other assets on deposit or seized from
20              account number x2452 held at Rabo Bank (Netherlands). (The account is
21              held in the name of Guilietta Group BV and the estimated value is
22              $650,000.)
23        20.   Any and all bank funds, securities, or other assets on deposit or seized from
24              account number x4721 held at Rabo Bank (Netherlands). (The account is
25              held in the name of Guilietta Group BV and the estimated value is
26              $650,000.)
27
28


                                             -6-
      Case
       Case2:18-cr-00465-SMB
             1:19-cv-09236 Document
                              Document
                                    1-4722 Filed
                                             Filed10/06/19
                                                   05/16/18 Page
                                                             Page7 7ofof2525




 1         21.   Any and all bank funds, securities, or other assets on deposit or seized from
 2               an account at Cashflows Europe Ltd (UK) held in the name of Gulietta
 3               Group BV. (The estimated value is $613,343.07.)
 4         22.   Any and all bank funds, securities, or other assets on deposit or seized from
 5               an account at Cashflows Europe Ltd (UK) held in the name of Universeads
 6               BV. (The estimated value is $79,304.96.)
 7         23.   Any and all bank funds, securities, or other assets on deposit or seized from
 8               account at Cashflows Europe Ltd (UK) held in the name of Procop Services
 9               BV. (The estimated value is $146,245.91.)
10   C.    Domain Names
11         1.    admoderation.com (Versio)
12         2.    admoderators.com (Versio)
13         3.    adnet.ws (NetNames)
14         4.    adplace24.com (Versio)
15         5.    adplaces24.com (Versio)
16         6.    adpost24.com (Versio)
17         7.    adpost24.cz (GoDaddy)
18         8.    adquick365.com (Versio)
19         9.    adreputation.com (NetNames)
20         10.   ads-posted-mp.com (Versio)
21         11.   adsplace24.com (Versio)
22         12.   adspot24.com (Versio)
23         13.   adspots24.com (Versio)
24         14.   adsspot24.com (Versio)
25         15.   adtechbv.co.nl (NetNames)
26         16.   adtechbv.com (NetNames)
27         17.   adtechbv.nl (NetNames)
28         18.   advert-ep.com (Versio)


                                              -7-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                            Filed10/06/19
                                                  05/16/18 Page
                                                            Page8 8ofof2525




 1        19.   adverts-mp.com (Versio)
 2        20.   axme.com (GoDaddy)
 3        21.   back0age.com (NetNames)
 4        22.   backpa.ge (NetNames)
 5        23.   backpaee.com (NetNames)
 6        24.   backpage-insider.com (NetNames)
 7        25.   backpage.adult (NetNames)
 8        26.   backpage.ae (NetNames)
 9        27.   backpage.at (NetNames)
10        28.   backpage.ax (NetNames)
11        29.   backpage.be (NetNames)
12        30.   backpage.bg (European domains)
13        31.   backpage.bg (NetNames)
14        32.   backpage.ca (NetNames)
15        33.   backpage.cl (NetNames)
16        34.   backpage.cn (European domains)
17        35.   backpage.cn (NetNames)
18        36.   backpage.co.id (NetNames)
19        37.   backpage.co.nl (European domains)
20        38.   backpage.co.nl (NetNames)
21        39.   backpage.co.nz (NetNames)
22        40.   backpage.co.uk (NetNames)
23        41.   backpage.co.ve (NetNames)
24        42.   backpage.co.za (NetNames)
25        43.   backpage.com (NetNames)
26        44.   backpage.com.ar (NetNames)
27        45.   backpage.com.au (NetNames)
28        46.   backpage.com.ph (NetNames)


                                            -8-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                            Filed10/06/19
                                                  05/16/18 Page
                                                            Page9 9ofof2525




 1        47.   backpage.cz (NetNames)
 2        48.   backpage.dk (NetNames)
 3        49.   backpage.ec (NetNames)
 4        50.   backpage.ee (European domains)
 5        51.   backpage.ee (NetNames)
 6        52.   backpage.es (NetNames)
 7        53.   backpage.fi (European domains)
 8        54.   backpage.fi (NetNames)
 9        55.   backpage.fr (European domains)
10        56.   backpage.fr (NetNames)
11        57.   backpage.gr (European domains)
12        58.   backpage.gr (NetNames)
13        59.   backpage.hk (European domains)
14        60.   backpage.hk (NetNames)
15        61.   backpage.hu (European domains)
16        62.   backpage.hu (NetNames)
17        63.   backpage.ie (NetNames)
18        64.   backpage.in (NetNames)
19        65.   backpage.it (NetNames)
20        66.   backpage.jp (NetNames)
21        67.   backpage.kr (NetNames)
22        68.   backpage.lt (NetNames)
23        69.   backpage.lv (European domains)
24        70.   backpage.lv (NetNames)
25        71.   backpage.me (NetNames)
26        72.   backpage.mx (NetNames)
27        73.   backpage.my (NetNames)
28        74.   backpage.net (NetNames)


                                            -9-
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1010ofof2525




 1        75.    backpage.nl (NetNames)
 2        76.    backpage.no (European domains)
 3        77.    backpage.no (NetNames)
 4        78.    backpage.nz (NetNames)
 5        79.    backpage.pe (NetNames)
 6        80.    backpage.ph (NetNames)
 7        81.    backpage.pk (NetNames)
 8        82.    backpage.pl (NetNames)
 9        83.    backpage.porn (NetNames)
10        84.    backpage.pt (NetNames)
11        85.    backpage.ro (European domains)
12        86.    backpage.ro (NetNames)
13        87.    backpage.se (NetNames)
14        88.    backpage.sex (NetNames)
15        89.    backpage.sg (NetNames)
16        90.    backpage.si (European domains)
17        91.    backpage.si (NetNames)
18        92.    backpage.sk (European domains)
19        93.    backpage.sk (NetNames)
20        94.    backpage.sucks (NetNames)
21        95.    backpage.tw (NetNames)
22        96.    backpage.uk (NetNames)
23        97.    backpage.uk.com (NetNames)
24        98.    backpage.us (NetNames)
25        99.    backpage.vn (NetNames)
26        100.   backpage.xxx (NetNames)
27        101.   backpage.xyz (NetNames)
28        102.   backpagecompimp.com (NetNames)


                                            - 10 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1111ofof2525




 1        103.   backpagecompimps.com (NetNames)
 2        104.   backpagepimp.com (NetNames)
 3        105.   backpagepimps.com (NetNames)
 4        106.   backpagg.com (NetNames)
 5        107.   backpagm.com (NetNames)
 6        108.   backpagu.com (NetNames)
 7        109.   backpaoe.com (NetNames)
 8        110.   backpawe.com (NetNames)
 9        111.   backqage.com (NetNames)
10        112.   backrage.com (NetNames)
11        113.   backxage.com (NetNames)
12        114.   bakkpage.com (NetNames)
13        115.   bcklistings.com (NetNames)
14        116.   bestofbackpage.com (NetNames)
15        117.   bestofbigcity.com (NetNames)
16        118.   bickpage.com (NetNames)
17        119.   bigcity.com (NetNames)
18        120.   bpclassified.com (NetNames)
19        121.   bpclassifieds.com (NetNames)
20        122.   carlferrer.com (NetNames)
21        123.   clasificadosymas.com (NetNames)
22        124.   clasificadosymas.net (NetNames)
23        125.   clasificadosymas.org (NetNames)
24        126.   classifiedsolutions.co.uk (NetNames)
25        127.   classifiedsolutions.net (NetNames)
26        128.   classyadultads.com (Versio)
27        129.   columbusbackpage.com (NetNames)
28        130.   connecticutbackpage.com (NetNames)


                                               - 11 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1212ofof2525




 1        131.   cracker.co.id (NetNames)
 2        132.   cracker.com (NetNames)
 3        133.   cracker.com.au (NetNames)
 4        134.   cracker.id (NetNames)
 5        135.   cracker.net.au (NetNames)
 6        136.   crackers.com.au (NetNames)
 7        137.   crackers.net.au (NetNames)
 8        138.   ctbackpage.com (NetNames)
 9        139.   dallasbackpage.com (NetNames)
10        140.   denverbackpage.com (NetNames)
11        141.   easypost123.com (Versio)
12        142.   easyposts123.com (Versio)
13        143.   emais.com.pt (NetNames)
14        144.   evilempire.com (NetNames)
15        145.   ezpost123.com (Versio)
16        146.   fackpage.com (NetNames)
17        147.   fastadboard.com (Versio)
18        148.   guliettagroup.nl (Versio)
19        149.   htpp.org (NetNames)
20        150.   ichold.com (NetNames)
21        151.   internetspeechfoundation.com (nameisp)
22        152.   internetspeechfoundation.org (nameisp)
23        153.   loads2drive.com (NetNames)
24        154.   loadstodrive.com (NetNames)
25        155.   loadtodrive.com (NetNames)
26        156.   losangelesbackpage.com (NetNames)
27        157.   mediafilecloud.com (NetNames)
28        158.   miamibackpage.com (NetNames)


                                              - 12 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1313ofof2525




 1        159.   minneapolisbackpage.com (NetNames)
 2        160.   mobileposting.com (Versio)
 3        161.   mobilepostings.com (Versio)
 4        162.   mobilepostlist.com (Versio)
 5        163.   mobilposting.com (Versio)
 6        164.   naked.city (NetNames)
 7        165.   nakedcity.com (NetNames)
 8        166.   newyorkbackpage.com (NetNames)
 9        167.   paidbyhour.com (NetNames)
10        168.   petseekr.com (NetNames)
11        169.   petsfindr.com (NetNames)
12        170.   phoenixbackpage.com (NetNames)
13        171.   posteasy123.com (Versio)
14        172.   postfaster.com (NetNames)
15        173.   postfastly.com (NetNames)
16        174.   postfastr.com (NetNames)
17        175.   postonlinewith.com (Versio)
18        176.   postonlinewith.me (Versio)
19        177.   postseasy123.com (Versio)
20        178.   postsol.com (GoDaddy)
21        179.   postszone24.com (Versio)
22        180.   postzone24.com (Versio)
23        181.   postzones24.com (Versio)
24        182.   rentseekr.com (NetNames)
25        183.   results911.com (NetNames)
26        184.   sandiegobackpage.com (NetNames)
27        185.   sanfranciscobackpage.com (NetNames)
28        186.   seattlebackpage.com (NetNames)


                                               - 13 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1414ofof2525




 1        187.   sellyostuffonline.com (Versio)
 2        188.   sfbackpage.com (NetNames)
 3        189.   simplepost24.com (Versio)
 4        190.   simpleposts24.com (Versio)
 5        191.   svc.ws (NetNames)
 6        192.   truckrjobs.com (NetNames)
 7        193.   ugctechgroup.com (NetNames)
 8        194.   universads.nl (Versio)
 9        195.   villagevoicepimps.com (GoDaddy)
10        196.   websitetechnologies.co.uk (NetNames)
11        197.   websitetechnologies.com (NetNames)
12        198.   websitetechnologies.net (NetNames)
13        199.   websitetechnologies.nl (NetNames)
14        200.   websitetechnologies.org (NetNames)
15        201.   weprocessmoney.com (GoDaddy)
16        202.   wst.ws (NetNames)
17        203.   xn--yms-fla.com (NetNames)
18        204.   ymas.ar.com (European domains)
19        205.   ymas.br.com (European domains)
20        206.   ymas.br.com (NetNames)
21        207.   ymas.bz (European domains)
22        208.   ymas.bz (NetNames)
23        209.   ymas.cl (European domains)
24        210.   ymas.cl (NetNames)
25        211.   ymas.co.bz (European domains)
26        212.   ymas.co.bz (NetNames)
27        213.   ymas.co.cr (European domains)
28        214.   ymas.co.cr (NetNames)


                                              - 14 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1515ofof2525




 1        215.   ymas.co.ni (European domains)
 2        216.   ymas.co.ni (NetNames)
 3        217.   ymas.co.ve (European domains)
 4        218.   ymas.co.ve (NetNames)
 5        219.   ymas.com (NetNames)
 6        220.   ymas.com.br (European domains)
 7        221.   ymas.com.br (NetNames)
 8        222.   ymas.com.bz (European domains)
 9        223.   ymas.com.bz (NetNames)
10        224.   ymas.com.co (European domains)
11        225.   ymas.com.co (NetNames)
12        226.   ymas.com.do (European domains)
13        227.   ymas.com.do (NetNames)
14        228.   ymas.com.ec (European domains)
15        229.   ymas.com.ec (NetNames)
16        230.   ymas.com.es (European domains)
17        231.   ymas.com.es (NetNames)
18        232.   ymas.com.gt (European domains)
19        233.   ymas.com.gt (NetNames)
20        234.   ymas.com.hn (European domains)
21        235.   ymas.com.hn (NetNames)
22        236.   ymas.com.mx (NetNames)
23        237.   ymas.com.ni (European domains)
24        238.   ymas.com.ni (NetNames)
25        239.   ymas.com.pe (European domains)
26        240.   ymas.com.pe (NetNames)
27        241.   ymas.com.pr (European domains)
28        242.   ymas.com.pr (NetNames)


                                           - 15 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1616ofof2525




 1        243.   ymas.com.pt (NetNames)
 2        244.   ymas.com.uy (European domains)
 3        245.   ymas.com.uy (NetNames)
 4        246.   ymas.com.ve (European domains)
 5        247.   ymas.com.ve (NetNames)
 6        248.   ymas.cr (European domains)
 7        249.   ymas.cr (NetNames)
 8        250.   ymas.do (European domains)
 9        251.   ymas.do (NetNames)
10        252.   ymas.ec (European domains)
11        253.   ymas.ec (NetNames)
12        254.   ymas.es (European domains)
13        255.   ymas.es (NetNames)
14        256.   ymas.org (NetNames)
15        257.   ymas.pe (European domains)
16        258.   ymas.pe (NetNames)
17        259.   ymas.pt (NetNames)
18        260.   ymas.us (European domains)
19        261.   ymas.us (NetNames)
20        262.   ymas.uy (European domains)
21        263.   ymas.uy (NetNames)
22        264.   ymas.uy.com (European domains)
23   D.   Security Deposits And Retainers/Deposits For Future Services
24        1.     Deposit/retainer to DesertNet. (The estimated value is $600,000.)
25        2.     Deposit/retainer to SalesForce Data Storage & Services. (The estimated
26               value is $113,458.)
27        3.     Deposit/retainer to Sophos EndPoint. (The estimated value is $14,225.)
28        4.     Deposit/retainer to SHI VMWare. (The estimated value is $180,417.)


                                             - 16 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1717ofof2525




 1        5.     Deposit/retainer to SalesForce Data Storage & Services. (The estimated
 2               value is $113,458.)
 3        6.     Deposit/retainer to SHI. (The estimated value is $57,971.)
 4        7.     Prepaid rent to Spaces. (The estimated value is $97,607.)
 5        8.     Security deposit to Spaces. (The estimated value is $40,945.)
 6        9.     Deposit/retainer to Switch Data Center.          (The estimated value is
 7               $85,933.05.)
 8        10.    Any and all bank funds, securities, or other assets remaining in IOLTA
 9               account number x6180 at First Republic Bank at the conclusion of litigation
10               in this case (with the understanding that the funds currently on deposit in
11               that account may be withdrawn by counsel solely for the provision of legal
12               services).
13        11.    Any and all bank funds, securities, or other assets remaining in IOLTA
14               account number x6255 at First Republic Bank at the conclusion of litigation
15               in this case (with the understanding that the funds currently on deposit in
16               that account may be withdrawn by counsel solely for the provision of legal
17               services).
18        12.    Any and all bank funds, securities, or other assets remaining in IOLTA
19               account number x5978 at First Republic Bank at the conclusion of litigation
20               in this case (with the understanding that the funds currently on deposit in
21               that account may be withdrawn by counsel solely for the provision of legal
22               services).
23        13.    Any and all bank funds, securities, or other assets previously deposited into
24               IOLTA account number x7091 at Wells Fargo to fund the criminal defense
25               of Backpage.com, LLC, Website Technologies, LLC, Posting Solutions
26               LLC, Amstel River Holdings LLC, Ad Tech BV, and/or UGC Tech Group
27               BV that are remaining in the account at the conclusion of litigation in this
28               case (with the understanding that the funds currently on deposit in that


                                             - 17 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1818ofof2525




 1               account may be withdrawn by counsel solely for the provision of legal
 2               services).
 3   E.   Reserves and Accounts Receivable—Foreign
 4        1.     Any and all bank funds, securities, or other assets on deposit at Bank Frick
 5               & Co. Ag, Landstrasse 14, 9496 Balzers, Liechtenstein for the following
 6               companies: (a) Ad Tech BV, dba Cracker.com (estimated to be at least
 7               $1,439,203.51).
 8        2.     Any and all bank funds, securities, or other assets on deposit at Borgun,
 9               Armuli 30, 108 Reykjavik, Iceland for the following companies: (a)
10               Protecctio SRO, dba AdPost24.com (estimated to be at least $157,899.51);
11               and (b) Goldleaf SRO, dba Fastadboard.com (estimated to be at least
12               $341,768.81).
13        3.     Any and all bank funds, securities, or other assets on deposit at Cpc1
14               (Cashflows), Capital Park, Cambridge, CB21 5XE, United Kingdom for the
15               following companies: (a) Protecctio SRO, dba AdPost24.com (estimated to
16               be at least $94,656.37); (b) Gulietta Group BV, dba Mobileposting.com
17               (estimated to be at least $15,043.12); (c) Universads BV, dba
18               Easypost123.com (estimated to be at least $332,595.37); (d) Procop
19               Services BV, dba Postzone24.Com (estimated to be at least $205,508.33);
20               and (e) Procop Services BV, dba Postix.com (estimated to be at least
21               $225,454.43).
22        4.     Any and all bank funds, securities, or other assets on deposit at Cpc1
23               (Cashflows), Capital Park, Cambridge, CB21 5XE, United Kingdom for
24               Amex for the following companies: (a) Gulietta Group BV, dba
25               mobileposting.com (estimated to be at least $1,042,803.72); (b) Universads
26               BV, dba easypost123.com (estimated to be at least $221,211.47); (c)
27               Procop Services BV, dba Postzone24.com (estimated to be at least
28


                                             - 18 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page1919ofof2525




 1               $6,897.66); and (d) Procop Services BV, dba Postix.Com (estimated to be
 2               at least $28,738.20).
 3        5.     Any and all bank funds, securities, or other assets on deposit at E-
 4               Comprocessing, 14 Tonbridge Chambers Pembury Road Tonbridge Kent
 5               TN9 2HZ United Kingdom for the following companies: (a) Gulietta Group
 6               BV, dba Mobileposting.com (estimated to be at least $661,276.95); (b)
 7               Universads BV, dba easypost123.com (estimated to be at least
 8               $952,506.56); (c) Protecctio SRO, dba adpost24.com (estimated to be at
 9               least $1,383,949.27); (d) Goldleaf SRO, dba fastadboard.com (estimated to
10               be at least $757,816.01); (e) Varicok SRO, dba postfree.com (estimated to
11               be at least $278,652.63); (f) Procop Services BV, dba postzone24.com
12               (estimated to be at least $142,114.96); and (g) Olist OU, dba jeboom.com
13               (estimated to be at least $1,238,115.92).
14        6.     Any and all bank funds, securities, or other assets on deposit at
15               Emerchantpay LTD, 29 Howard Street, North Shields, Tyne And Wear,
16               NE30 1AR, United Kingdom for the Neosurf card for the following
17               companies: (a) Protecctio SRO, dba adpost24.com (estimated to be at least
18               $136,792.29); (b) Goldleaf SRO, dba fastadboard.com (estimated to be at
19               least $248.27); (c) Varicok SRO, dba postfree.com (estimated to be at least
20               $86,076.89); and (d) Olist OU, dba jeboom.com (estimated to be at least
21               $509.21).
22        7.     Any and all bank funds, securities, or other assets on deposit at Kalixa, The
23               Corn Mill, 1 Roydon Road, Stanstead Abbotts, Ware, Hertfordshire; SG12
24               BXL, United Kingdom for the following companies: (a) Gulietta Group
25               BV, dba Mobileposting.com (estimated to be at least $342,522.89); (b)
26               Universads BV, dba Easypost123.com (estimated to be at least
27               $546,714.23); (c) Procop Services BV, dba Postzone24.com (estimated to
28


                                              - 19 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2020ofof2525




 1               be at least $94,134.65); and (d) Procop Services BV, dba Postix.com
 2               (estimated to be at least $141,617.92).
 3        8.     Any and all bank funds, securities, or other assets on deposit at Korta Bank
 4               Rafstöðvarvegi 7 | 110 Reykjavík, Iceland for the following companies: (a)
 5               Protecctio   SRO,    dba   Adpost24.com     (estimated   to   be   at   least
 6               $1,783,607.59); (b) Universads BV, dba Easypost123.com (estimated to be
 7               at least $178,011.10); (c) Goldleaf SRO, dba FAstADBoard.com (estimated
 8               to be at least $2,128,385.54); (d) Varicok SRO, dba Postfree.com
 9               (estimated to be at least $448,593.62); (e) Procop Services BV, dba
10               Postix.com (estimated to be at least $133,611.63); (f) Olist OU, dba
11               Jeboom.com (estimated to be at least $675,552.56).
12        9.     Any and all bank funds, securities, or other assets on deposit at Kvika
13               Bank, Borgartún 25, 6th Floor, 105 Reykjavík, Iceland for the following
14               companies: (a) Gulietta Group BV, dba mobileposting.com (estimated to be
15               at least $116,880.00).
16        10.    Any and all bank funds, securities, or other assets on deposit at Masa Pay,
17               19f Hangke Building No.92 Yuan Shen Rd. Pudong, Shanghai 200120
18               China for the following companies: (a) Goldleaf SRO, dba fastadboard.com
19               (estimated to be at least $87,799.92).
20        11.    Any and all bank funds, securities, or other assets on deposit at Poli
21               Payments Pty Limited, Level 8. 222 Exhibition Street, Melbourne, Victoria,
22               3000 for the following companies: (a) Ad Tech BV, dba Cracker.com
23               (estimated to be at least $471,960.05).
24        12.    Any and all bank funds, securities, or other assets on deposit at Transact
25               Europe, 52-54 Dimitar Hadzhikotsev Str., 1421 Sofia, Bulgaria for the
26               following companies: (a) Protecctio SRO, dba adpost24.com (estimated to
27               be at least $720,254.57); (b) Goldleaf SRO, dba fastadboard.com
28


                                              - 20 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2121ofof2525




 1               (estimated to be at least $1,375,661.62); and (c) Procop Services BV, dba
 2               postix.com (estimated to be at least $130,962.90).
 3        13.    Any and all bank funds, securities, or other assets on deposit at Worldline
 4               SA/NV, Haachtsesteenweg 1442, 1130 Brussels, Belgium for the following
 5               companies: (a) Protecctio SRO, dba adpost24.com (estimated to be at least
 6               $767,421.64); and (b) Procop Services BV, dba postix.com (estimated to be
 7               at least $121,701.67).
 8        14.    Any and all bank funds, securities, or other assets on deposit at DCR
 9               Strategies INC., 2680 Skymark Ave. Suite 420 Mississauga, ON, L4W 5L6
10               for the following companies: (a) Posting Solutions LLC, dba Postfastr.com
11               (estimated to be at least $503,425.14).
12        15.    Any and all bank funds, securities, or other assets on deposit at Ecorepay,
13               aka BillPro Pty Ltd, Operations Level 5 / 12 Commercial Road, Newstead,
14               Queensland 4006 Australia for the following companies: (a) Classified
15               Strategies Cooperatief U.A., dba Backpage.com and cracker.com
16               (estimated to be at least $846,414.00).
17        16.    Any and all bank funds, securities, or other assets on deposit at Ipaydna
18               International Limited, Level 12, 1 Peking Road, Tsim Sha Tsui, Kowloon,
19               Hong Kong or Ipaydna (EU) Limited, Suite B, 29 Harley Street, London,
20               W1G9QR, United Kingdom, for the following companies: (a) Classified
21               Solutions Ltd., dba Backpage.com (estimated to be at least $809,492.29).
22   F.   Reserves and Accounts Receivable—Domestic
23        1.     Any and all bank funds, securities, or other assets on deposit at Paymitco,
24               4700 Millenia Blvd. Suite 175, Orlando, Florida 32839 for the following
25               companies: (a) Posting Solutions LLC, dba backpage.com (estimated to be
26               at least $647,410.05).
27        2.     Any and all bank funds, securities, or other assets on deposit at Romit, 25
28               Taylor St., San Francisco, CA 94123 for the following companies: (a)


                                              - 21 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2222ofof2525




 1               Website Technologies LLC, dba backpage.com (estimated to be at least
 2               $600,777.43).
 3         3.    Any and all bank funds, securities, or other assets on deposit at Cardquiry
 4               With Posting Solutions LLC, 2209 E. Lexington Ave, Fresno, CA 93720
 5               for the following companies: (a) Posting Solutions LLC, dba backpage.com
 6               (estimated to be at least $275,381.95).
 7         4.    Any and all bank funds, securities, or other assets on deposit at Business &
 8               Corporate Development, LLC, A South Carolina Limited Liability (“Bcd”)
 9               for the following companies: (a) Protecctio SRO, dba adpost24.com
10               (estimated to be at least $396.59); (b) Gulietta Group BV, dba
11               mobileposting.com (estimated to be at least $33,416.02); (c) Universads
12               BV, dba easypost123.com (estimated to be at least $15,942.60); (d)
13               Goldleaf SRO, dba fastadboard.com (estimated to be at least $11,793.50);
14               (e) Varicok SRO, dba postfree.com (estimated to be at least $5,191.95); (f)
15               Procop Services BV, dba postix.com (estimated to be at least $1,379.57);
16               (g) Procop Services BV, dba postzone24.com (estimated to be at least
17               $1,084.12); (h) Olist OU, dba jeboom.com (estimated to be at least
18               $5,637.20); and (i) Posting Solutions LLC, dba backpage.com (estimated to
19               be at least $328,667.76).
20   G.    Trademarks And Other Intellectual Property
21         1.    Backpage (United States, Australia, Canada, Europe).
22         2.    Cracker (Australia).
23         3.    All social media accounts affiliated with Backpage.com (e.g., Twitter
24               account)
25         IT IS FURTHER ORDERED as follows:
26         A.    Upon the entry of this Order, and pursuant to 21 U.S.C. § 853 and Fed. R.
27   Crim. P. 32.2(b)(3), the United States Attorney General (or his designee, the United
28


                                              - 22 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2323ofof2525




 1   States Marshals Service (“USMS”)) shall seize the Forfeited Property, subject to the
 2   following limitations:
 3                 (1)    With respect to accounts 10-13 listed in Section D, the accounts
 4   shall not be seized at this time. Rather, the funds currently on deposit in accounts 10-13
 5   shall remain under the control of counsel and may be withdrawn by counsel in such
 6   amounts as may be necessary to defray the cost of any legal services provided in
 7   connection with the instant case or any related civil or criminal proceeding. At the
 8   conclusion of all litigation in connection with the instant case or any related civil or
 9   criminal proceeding, counsel shall submit an accounting of all withdrawals made from
10   accounts 10-13 to the Attorney General (or his designee) and a schedule of the balances
11   remaining in the respective accounts. At that time, the United States or the Attorney
12   General (or his designee) may move pursuant to Rule 32.2(e) to amend this Order to
13   specify the amounts in each of the accounts that are subject to forfeiture. At the end of
14   litigation, instead of seizing the remaining balance in each of the respective accounts
15   once the Order of Forfeiture is amended, the Attorney General (or his designee) shall
16   direct counsel to transfer the remaining balance in each account to an account designated
17   by the Attorney General (or his designee), which transfer will be made by certified check
18   or wire transfer, at the sole election of the Attorney General (or his designee), at a time of
19   the Attorney General’s (or his designee’s) choosing.
20          B.     Upon entry of this Order, the United States is authorized to conduct any
21   discovery for the purpose of identifying, locating, or disposing of the Forfeited Property
22   pursuant to this Order, 21 U.S.C. § 853(m), and Rule 32.2(b)(3) of the Federal Rules of
23   Criminal Procedure. “Any discovery” shall include all methods of discovery permitted
24   under the Federal Rules of Civil Procedure.
25          C.     The United States Attorney General (or his designee) shall commence any
26   appropriate ancillary proceeding to comply with statutes governing third party rights,
27   including giving notice of this and any other order affecting the Forfeited Property. The
28   following paragraphs shall apply to any ancillary proceeding conducted in this matter:


                                                 - 23 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2424ofof2525




 1                 (1)        Pursuant to 21 U.S.C. § 853(n)(1) and Supplemental Rule
 2   G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
 3   Forfeiture Actions, the government shall publish, for at least thirty (30) consecutive days
 4   on an official government website, notice of this Order and any other order affecting the
 5   Forfeited Property, and notice that any person, other than each defendant, having or
 6   claiming a legal interest in the property must file a petition with the Court within thirty
 7   (30) days of the publication of notice or receipt of actual notice, whichever is earlier. The
 8   United States shall also, to the extent practicable, provide written notice to any person
 9   known to have an alleged interest in the Forfeitable Property that any such person is
10   required to file a petition within thirty (30) days of the giving of such direct notice.
11                 (2)        Other than each defendant, any person asserting a legal interest in
12   the Forfeited Property may, within thirty (30) days of the publication of notice or receipt
13   of notice, whichever is earlier, petition the Court for a hearing without a jury to
14   adjudicate the validity of his alleged interest in the property, and for an amendment of
15   this order of forfeiture, pursuant to 21 U.S.C. § 853(n)(2).
16                 (3)        Any petition filed by a third party asserting an interest in the
17   Forfeited Property shall be signed by the petitioner under penalty of perjury and shall set
18   forth the nature and extent of the petitioner’s purported right, title, or interest in such
19   property, the time and circumstances of the petitioner’s acquisition of the right, title, or
20   interest in the property, any additional facts supporting the petitioner’s claim, and the
21   relief sought. See 21 U.S.C. § 853(n)(3).
22                 (4)        The United States shall have clear title to the Forfeited Property
23   following the Court’s disposition of all third-party interests or, if no petitions are filed,
24   following the expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of
25   third party petitions.
26          D.     Pursuant to Fed. R. Crim. P. 32.2(b)(3) and the agreement of the
27   government and each defendant, this Preliminary Order of Forfeiture shall be final as to
28   each defendant upon entry and shall be made part of its sentence and included in his


                                                  - 24 -
     Case
      Case2:18-cr-00465-SMB
            1:19-cv-09236 Document
                             Document
                                   1-4722 Filed
                                           Filed10/06/19
                                                 05/16/18 Page
                                                           Page2525ofof2525




 1   judgment. Further, if no timely third party ancillary claims are filed after the
 2   government’s giving notice as ordered herein, all right, title, and interest in the Forfeited
 3   Property shall vest in the government, which shall dispose of the property in accordance
 4   with law.
 5          E.     The Court shall retain jurisdiction to enforce this Order, and to amend it as
 6   necessary, pursuant to Fed. R. Crim. P. 32.2(e).
 7          Dated this 16th day of May, 2018.
 8
 9
10                                                 Honorable Diane J. Humetewa
11                                                 United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 25 -
